Dismissed and Memorandum Opinion filed July 7, 2011.

 

In The
 
Fourteenth Court of
Appeals
                                                                                          

NO. 14-11-00545-CR

 
Dung Quoc Nguyen, Appellant
V.
The State of Texas, Appellee
 

On Appeal from the 178th
District Court
Harris County, Texas
Trial Court Cause No. 1226450

 
MEMORANDUM  OPINION
 
This is an attempted appeal from the denial of
appellant’s motion for new trial.
In case number, 14-11-00292-CR, appellant has
appealed his conviction for the offense of murder.  In this appeal, appellant
attempts to bring a separate appeal from the denial of his motion for new
trial.  Appellant may challenge the denial of the motion for new trial in the
appeal from appellant’s conviction.  Accordingly, appellate timetables for
perfection run from the date of sentencing or the signing of an appealable
order, not from the overruling of a motion for new trial.  Tex. R. App. P.
26.2.  An appeal from the denial of a motion for new trial, separate and apart
from an appeal from the conviction, is therefore improper.
Accordingly, the appeal is ordered dismissed.
                                                                                    PER
CURIAM
 
 
 
Panel consists of Justices Frost, Jamison, and McCally.
Do Not Publish — Tex. R. App. P. 47.2(b).